


110 HR 6079 IH: End the Turkish Blockade of Armenia

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6079
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Schiff (for
			 himself, Mr. Knollenberg,
			 Mr. Pallone, and
			 Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To direct the Secretary of State to submit a report
		  outlining the steps taken and plans made by the United States to end Turkey’s
		  blockade of Armenia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End the Turkish Blockade of Armenia
			 Act.
		2.Report relating to
			 the Turkish-Armenian border
			(a)FindingsCongress
			 finds the following:
				(1)United States
			 policy toward Turkey and the south Caucasus has prioritized security, conflict
			 resolution, ensuring open borders and commercial corridors, and regional
			 cooperation.
				(2)Turkey’s ongoing
			 blockade of Armenia does not promote regional security and prosperity, thereby
			 undermining the short-term and long-term policy objectives of the United
			 States.
				(3)The Department of
			 State has estimated that the blockade is inflating Armenia’s transportation
			 costs by between 30 and 35 percent, thereby stifling its trade and
			 economy.
				(4)Turkey’s blockade of Armenia has prevented
			 United States and international humanitarian assistance from crossing its
			 borders, a violation of international law, international human rights and
			 humanitarian standards, and Turkey’s commitments to the Organization for
			 Security and Cooperation in Europe (OSCE).
				(5)Turkey is the only
			 Council of Europe (CE) country and NATO member to engage in a blockade against
			 a fellow CE country and has been repeatedly urged by the European Union (EU) to
			 open the last closed border of Europe.
				(6)United States,
			 Turkish, NATO-Partnership for Peace, and EU security and economic interests
			 would be advanced if Turkey immediately and unconditionally lifted its ongoing
			 15-year blockade of Armenia.
				(7)The removal of all
			 blockades and border closures in and adjacent to the countries of the south
			 Caucasus will provide positive incentives for United States private investment,
			 increased trade with the West, and other forms of economic and political
			 interactions with the global community.
				(8)By lifting its
			 blockade of Armenia, Turkey will be playing a constructive role in continuing
			 the development of infrastructure necessary for regional communications,
			 transportation, energy, and trade on an East-West axis.
				(9)If there is to be
			 a resolution of conflicts in the region and a reduction of tensions along
			 borders, it is essential that the blockade of Armenia be lifted.
				(b)Sense of
			 CongressIt is the sense of Congress that the President and
			 Secretary of State should call upon Turkey to comply with the long-standing
			 position of the United States that in order to restore economic, political, and
			 cultural links with Armenia, Turkey should immediately lift its ongoing
			 blockade with Armenia.
			(c)ReportNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to Congress a report that outlines the steps taken and
			 plans made by the United States to end Turkey’s blockade of Armenia.
			
